Exhibit 10.40

TERMINATION AGREEMENT

This Termination Agreement (this “Agreement”) is entered as of September 7, 2007
between Immunomedics, Inc. (the “Company”) and Eva J. Goldenberg, Deborah S.
Goldenberg, Denis C. Goldenberg and Neil A. Goldenberg, the Trustees of the
David M. and Hildegard Goldenberg Irrevocable Insurance Trust dated January 21,
1992 (“Trustees”, and together with the Company, the “Parties”).

W I T N E S S E T H :

WHEREAS, the Parties have entered into that certain Split-Dollar Insurance
Agreement dated as of April 2, 1992 (the “Insurance Agreement”), pursuant to
which the Company agreed to provide insurance protection for members of David M.
Goldenberg’s family under the terms, and subject to the conditions, of the
Insurance Agreement;

WHEREAS, the Trustees acknowledge that the insurance policy referenced in
Article III of the Insurance Agreement has not been purchased; and

WHEREAS, the Parties deem it advisable, and in their respective best interests,
to terminate the Insurance Agreement in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement and intending to be legally
bound, the Parties agree as follows:

1. Termination of the Insurance Agreement. The Parties hereby agree to terminate
the Insurance Agreement in its entirety effective as of the date hereof.

2. Release. The Trustees hereby release the Company, its subsidiaries, and
affiliated, predecessor, and successor corporations and business entities, past,
present and future, and their partners, agents, directors, officers, employees,
executives, shareholders, investors, representatives, and attorneys, past,
present and future, and their heirs, executors, administrators, and assigns, and
all persons acting by, through, under or in concert with any of them
(collectively, “Company Releasees”), and the Company, for itself and on behalf
of its employees, officers, directors, shareholders, agents and affiliates,
hereby releases the Trustees from all actions, causes of action, suits, debts,
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, expenses of any nature whatsoever, in law or equity,
known or unknown, suspected or unsuspected, fixed or contingent, which any of
the Trustees or the Company ever had, now has, or hereafter may have against
each or any of the Company Releasees or the Trustees, respectively, from the
beginning of time to the date hereof arising from, or relating to, the Insurance
Agreement or the termination of the Insurance Agreement hereunder (collectively,
the “Claims”). This release covers both Claims that the Trustees and the Company
know about and those that the Trustees and the Company may not know about.

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to the
conflicts of laws principles thereof.

4. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with regard to the subject matter hereof and supersedes all prior
agreements or understandings whether written or oral, between the Parties with
regard to the subject matter hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
written above.

 

IMMUNOMEDICS, INC. By:   /s/ Gerard G. Gorman Name:   Gerard G. Gorman Title:  
SVP Finance & Business Development, CFO

TRUSTEES OF THE DAVID M. GOLDENBERG AND HILDEGARD GOLDENBERG IRREVOCABLE
INSURANCE TRUST By:   /s/ Eva Goldenberg   Eva Goldenberg, Trustee By:   /s/
Deborah S. Goldenberg   Deborah S. Goldenberg, Trustee By:   /s/ Denis C.
Goldenberg   Denis C. Goldenberg, Trustee By:   /s/ Neil A. Goldenberg   Neil A.
Goldenberg, Trustee

 

2